DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 16, 2021 was filed after the mailing date of the Official action of December 24, 2020 and prior to the present Final Official action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017042901 A to Sumitomo Electric Hardmetal Corp. (hereinafter “Sumitomo”) (copy of English language mechanical translation included herewith).

Referring to Applicant’s independent claim 1, Sumitomo teaches a cutting tool (See Abstract) comprising: a substrate including a rake face (pars. [0020], [0023-24]; FIGS. 1 and 2); and a coating film that coats the rake face (pars. [0008], [0020], [0023-24], [0031]; FIGS. 1 and 2; the upper layer of the coating film of Sumitomo is equivalent to Applicant’s claimed “coating film”), wherein the coating film includes an α-Al2O3 layer disposed on the substrate (pars. [0029-30]), the α-Al2O3 layer includes crystal grains of α-Al2O3 (par. [0030]), and an area ratio of crystal grains oriented in (001) among the crystal grains is more than or equal to 90% in the α-Al2O3 layer at the rake face (par. [0031]). The area ratio taught by Sumitomo renders obvious MPEP 2144.05 [R-10.2019] (I)  The teachings “and in a residual stress measurement performed in accordance with a 2θ-sin2ψ method using X rays, a film residual stress AA determined based on a crystal plane interval of a (001) plane of the α-Al2O3 layer at the rake face is more than 0 MPa and less than or equal to 2000 MPa, and a film residual stress BA determined based on a crystal plane interval of a (110) plane of the α-Al2O3 layer at the rake face is more than or equal to -1000 MPa and less than 0 MPa” are inherent within and/or obvious in light of the teachings of Sumitomo.  Like Applicant’s claimed cutting tool, Sumitomo teaches the coating film contains α-Al2O3 (pars. [0029-30]) and, specifically, crystal grains of α-Al2O3 (par. [0030]) in an area ratio of crystal grains oriented in (001) among the crystal grains is more than or equal to 90% in the α-Al2O3 layer at the rake face (par. [0031]), which are all identical or substantially identical to Applicant’s claimed coating film, α-Al2O3 crystalline containing coating film material and area ratio of crystal grains oriented in (001). MPEP 2112.01 [R-10.2019] (I) As both Applicant’s claimed coating film and the coating film of Sumitomo have the same chemical and crystalline composition, Applicant’s claimed coating film and the coating film of Sumitomo cannot have mutually exclusive properties. MPEP 2112.01 [R-10.2019] (II)  Both Applicant’s claimed coating film and the coating film of Sumitomo must exhibit and possess Applicant’s claimed film residual stresses AA and BA.  For this reason, the teachings “and in a residual stress measurement performed in accordance with a 2θ-sin2ψ method using X rays, a film residual stress AA determined based on a crystal plane interval of a (001) plane of the α-Al2O3 layer at the rake face is more than 0 MPa and less than or equal to 2000 MPa, and a film residual stress BA determined based on a crystal plane interval of a (110) plane of the α-Al2O3 layer at the rake face 

Referring to Applicant’s claim 2, Sumitomo teaches the α-Al2O3 layer has a thickness of 3 μm to 35 μm (par. [0028]). The thickness range taught by Sumitomo renders obvious Applicant’s claimed range. The thickness range taught by Sumitomo overlaps Applicant’s claimed range of “more than or equal to 1 μm and less than or equal to 20 μm”. MPEP 2144.05 [R-10.2019] (I)  The teachings “in a residual stress measurement performed in accordance with a constant penetration depth method using X rays at a region r1 interposed between a virtual plane D1 and a virtual plane D2, the virtual plane D1 being located at a distance d10 from a surface of the α-Al2O3 layer opposite to the substrate toward the substrate side, the distance d10 being 10% of the thickness of the α-Al2O3 layer, the virtual plane D2 being located at a distance d40 from the surface of the α-Al2O3 layer opposite to the substrate toward the substrate side, the distance d40 being 40% of the thickness of the α-Al2O3 layer, a residual stress A determined based on the crystal plane interval of the (001) plane of the α-Al2O3 layer at the rake face is more than or equal to -200 MPa and less than or equal to 2000 MPa, and a residual stress B determined based on the crystal plane interval of the (110) plane of the α-Al2O3 layer at the rake face is more than or equal to -1500 MPa and less than or equal to 700 MPa, and a relational expression of A>B is satisfied” are inherent within and/or obvious in light of the teachings of Sumitomo.  Like Applicant’s claimed cutting tool, Sumitomo teaches the coating film contains α-Al2O3 (pars. [0029-30]) and, specifically, crystal grains of α-Al2O3 (par. [0030]) in an area ratio of crystal grains oriented in (001) among the crystal grains is more than or equal to 90% in the α-Al2O3 layer at the rake face (par. [0031]), which are all identical or substantially identical to 2O3 crystalline containing coating film material and area ratio of crystal grains oriented in (001). MPEP 2112.01 [R-10.2019] (I) As both Applicant’s claimed coating film and the coating film of Sumitomo have the same chemical and crystalline composition, Applicant’s claimed coating film and the coating film of Sumitomo cannot have mutually exclusive properties. MPEP 2112.01 [R-10.2019] (II)  Both Applicant’s claimed coating film and the coating film of Sumitomo must exhibit and possess Applicant’s claimed residual stresses A and B and claimed expression A>B.  For this reason, the teachings “in a residual stress measurement performed in accordance with a constant penetration depth method using X rays at a region r1 interposed between a virtual plane D1 and a virtual plane D2, the virtual plane D1 being located at a distance d10 from a surface of the α-Al2O3 layer opposite to the substrate toward the substrate side, the distance d10 being 10% of the thickness of the α-Al2O3 layer, the virtual plane D2 being located at a distance d40 from the surface of the α-Al2O3 layer opposite to the substrate toward the substrate side, the distance d40 being 40% of the thickness of the α-Al2O3 layer, a residual stress A determined based on the crystal plane interval of the (001) plane of the α-Al2O3 layer at the rake face is more than or equal to -200 MPa and less than or equal to 2000 MPa, and a residual stress B determined based on the crystal plane interval of the (110) plane of the α-Al2O3 layer at the rake face is more than or equal to -1500 MPa and less than or equal to 700 MPa, and a relational expression of A>B is satisfied” are inherent within and/or obvious in light of the teachings of Sumitomo. 

Referring to Applicant’s claim 3, the teachings “a stress distribution of the residual stress A has a first a region in which the residual stress A is decreased continuously from the surface of the α-Al2O3 layer opposite to the substrate toward the substrate side, and a second a region which 2O3 (pars. [0029-30]) and, specifically, crystal grains of α-Al2O3 (par. [0030]) in an area ratio of crystal grains oriented in (001) among the crystal grains is more than or equal to 90% in the α-Al2O3 layer at the rake face (par. [0031]), which are all identical or substantially identical to Applicant’s claimed coating film, α-Al2O3 crystalline containing coating film material and area ratio of crystal grains oriented in (001). MPEP 2112.01 [R-10.2019] (I) As both Applicant’s claimed coating film and the coating film of Sumitomo have the same chemical and crystalline composition, Applicant’s claimed coating film and the coating film of Sumitomo cannot have mutually exclusive properties. MPEP 2112.01 [R-10.2019] (II)  Both Applicant’s claimed coating film and the coating film of Sumitomo must exhibit and possess Applicant’s claimed residual distribution of residual stress A.  For this reason, the teachings “a stress distribution of the residual stress A has a first a region in which the residual stress A is decreased continuously from the surface of the α-Al2O3 layer opposite to the substrate toward the substrate side, and a second a region which is located at the substrate side relative to the first a region and in which the residual stress A is increased continuously from the surface opposite to the substrate toward the substrate side, and the first a region and the second a region are continuous to each other via a minimum point of the residual stress A” are inherent within and/or obvious in light of the teachings of Sumitomo.  

Referring to Applicant’s claim 4, the teachings “a stress distribution of the residual stress B has a first b region in which the residual stress B is decreased continuously from the surface of the α-Al2O3 layer opposite to the substrate toward the substrate side, and a second b region which is located at the substrate side relative to the first b region and in which the residual stress B is increased continuously from the surface opposite to the substrate toward the substrate side, and the first b region and the second b region are continuous to each other via a minimum point of the residual stress B” are inherent within and/or obvious in light of the teachings of Sumitomo.  Like Applicant’s claimed cutting tool, Sumitomo teaches the coating film contains α-Al2O3 (pars. [0029-30]) and, specifically, crystal grains of α-Al2O3 (par. [0030]) in an area ratio of crystal grains oriented in (001) among the crystal grains is more than or equal to 90% in the α-Al2O3 layer at the rake face (par. [0031]), which are all identical or substantially identical to Applicant’s claimed coating film, α-Al2O3 crystalline containing coating film material and area ratio of crystal grains oriented in (001). MPEP 2112.01 [R-10.2019] (I) As both Applicant’s claimed coating film and the coating film of Sumitomo have the same chemical and crystalline composition, Applicant’s claimed coating film and the coating film of Sumitomo cannot have mutually exclusive properties. MPEP 2112.01 [R-10.2019] (II)  Both Applicant’s claimed coating film and the coating film of Sumitomo must exhibit and possess Applicant’s claimed residual distribution of residual stress B.  For this reason, the teachings “a stress distribution of the residual stress B has a first b region in which the residual stress B is decreased continuously from the surface of the α-Al2O3 layer opposite to the substrate toward the substrate side, and a second b region which is located at the substrate side relative to the first b region and in which the residual stress B is increased continuously from the surface opposite to the substrate toward the substrate side, and the first b region and the second b region are continuous to each other via 

Referring to Applicant’s claim 5, Sumitomo teaches the coating film further includes one or more intermediate layers disposed between the substrate and the α-Al2O3 layer (pars. [0008], [0020], [0023-24], [0031]; FIGS. 1 and 2; the lower layer of the coating film of Sumitomo is equivalent to Applicant’s claimed “one or more intermediate layers”), and each of the intermediate layers includes α-Al2O3 (pars. [0008], [0031]), which reads on the members of Applicant’s claimed Markush group of Applicant’s claimed compound.

Response to Arguments
Applicant's remarks filed March 15, 2021 have been fully considered but they are not persuasive.
Applicant asserts the residual stress of Sumitomo merely has a stress distribution in the direction of thickness as illustrated in FIG. 5.  As a result, Applicant asserts the Sumitomo reference does not suggest Applicant’s claimed film residual stresses AA or BA.  Applicant asserts further the Sumitomo reference does not teach the method utilized to form the α-Al2O3 layer.  In particular, Applicant asserts the Sumitomo reference does not teach the temperature in the reaction container is decreased continuously at a specified rate over a specified period of time during the final stage of the α-Al2O3 layer formation.  Applicant asserts further the Sumitomo reference does not teach performing a blast process.  In turn, Applicant asserts since Sumitomo does not teach these fabrication steps the resultant α-Al2O3 layer of Sumitomo cannot exhibit and possess Applicant’s claimed film residual stresses AA or BA.  For these reasons, Applicant assert 
Examiner disagrees.  With respect to Applicant’ assertion as to what FIG. 5 of Sumitomo illustrates, Sumitomo teaches "compressive residual stress" and "tensile residual stress" are a kind of internal stress (natural strain) existing in the layer (par. [0054]).  As Sumitomo acknowledges natural strain exists in an α-Al2O3 layer, the notion the residual stress of Sumitomo merely has a stress distribution in the direction of thickness as illustrated in FIG. 5 ignores the whole or entirety of Sumitomo’s teachings.  Next, when comparing Applicant’s specification as originally filed with the Sumitomo reference, the Sumitomo reference teaches, nearly word for word, the disclosure contained in Applicant’s specification as originally filed specifically pertaining to forming the α-Al2O3 layer and blasting the formed α-Al2O3 layer (compare par. [0075] of Sumitomo with par. [0073] of Applicant’s specification as originally filed; compare par. [0081] of Sumitomo with par. [0074] of Applicant’s specification as originally filed; compare par. [0082] of Sumitomo with par. [0078] of Applicant’s specification as originally filed).  Despite the fact the Sumitomo reference does not teach the temperature in the reaction container is decreased continuously at a specified rate over a specified period of time during the final stage of the α-Al2O3 layer formation, Applicant’s specification as originally filed at par. [0075] discloses said step leads to the tensile residual stress generated in the coating film becoming small, not bringing the film residual stresses [also known as claim limitations film residual stresses AA or BA] into the claimed ranges recited in independent claim 1 contrary to Applicant’s remarks.  Sumitomo teaches explicitly the identical or substantially identical blasting step that Applicant’s specification as originally filed discloses (compare par. [0082] of Sumitomo with par. [0078] of Applicant’s specification as originally filed).  To this fact the －1000 MPa or more and less than 0 MPa), and the absolute value of the tensile residual stress is 2000 MPa or less (that is, more than 0 MPa and less than 2000 MPa) (par. [0059] of Sumitomo).  The Office finds it is not a mere coincidence the observed compressive residual stress range directly correlates with Applicant’s claimed film residual stress BA range and the observed tensile residual stress range directly correlates with Applicant’s claimed film residual stress AA range.  Again, despite the fact the Sumitomo reference does not teach the temperature in the reaction container is decreased continuously at a specified rate over a specified period of time during the final stage of the α-Al2O3 layer formation, the Sumitomo reference teaches the formed α-Al2O3 layer still achieves observed physical properties whose values directly correlate with Applicant’s claimed film residual stresses AA and BA ranges.  For these reasons, Applicant’s remarks are not considered persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731